Case 1:19-cv-07723-CM Document 128-5 Filed 08/27/20 Page 1 of 17




           EXHIBIT "C"
        Case 1:19-cv-07723-CM Document 128-5 Filed 08/27/20 Page 2 of 17




AMERICAN ARBITRATION ASSOCIATION
CASE # 01-19-0000-3395
----------------------------------------------------------------------------}{
In the Matter of the Arbitration behveen

UNITED FEDERATION OF TEACHERS,
Local 2, AFT, AFL-CIO,

                           "Union,"                                              Opinion and
and                                                                              Award

NEW YORK CITY DEPARTMEN'T OF EDUCATION,

                           "Employer."

Re: UFT Case No. A-1O-}{67783

      Patricia Cummings
-------------------------.-------------------------------------------------}{
BEFORE: Mary J. O'Connell, Esq., Arbitrator

Appearances:

For the Union: Mark Collins, UFT Special Representative
               Carl Cambria, UFT Special Representative



For the Department: Andrea Andrade, Esq., NYCDOE Agency Attorney
                    Barbara Namani, Esq. NYCDOE Agency Attorney



         The undersigned -was designated pursuant to the selection of the parties to serve as

Arbitrator of the dispute described below. Hearings were held before me at the offices of the

American Arbitration Association, 120 Broadway, New York, New York on February 7, 2019

and May 21, 2019. The instant proceeding was conducted pursuant to the grievance procedure

set forth in Article Twenty-Two of the collective bargaining agreement.

         Each party had full opportunity to present witnesses and to present exhibits and


                                                          1
                                      Case 1:19-cv-07723-CM Document 128-5 Filed 08/27/20 Page 3 of 17




                             arguments to the Arbitrator.       Based on the evidence presented and arguments made) the

                             Arbitrator renders this Opinion and Award.

                                                                             ISSUE

                                      At the outset of the hearing, the parties submitted their respective statements of the issue

                             for my consideration:

                                      The Union proposed:

                                      Did the Department violate Article 21(C)3 when it placed a letter dated September 12.
                                      2018 in the file of the Grievant Patricia Cummings?
                                      If so, what shall be the remedy?

                                      The Department proposed:

                                      Did the Department violate Article 21(C)(3) of the parties' Collective Bargaining
                                      Agreement by issuing a letter to file to the grievant dated September 12. 2018?
                                      If so, what • consistent ",1th the limitations on arbitral authority set forth in the CBA - is
                                      the appropriate remedy?


                                      The parties authorized the arbitrator to frame the issue. Upon review of the statements

                             and the entire record, the issue in this matter is:

                                      Did the Department of Education violate Article 21(C)(3) of the Collective
                                      Bargaining Agreement by issuing a letter to file to the Grievant dated September
                                      12,20181 If so, what shall be the remedy?


                                                           RELEVANT CONTRACT PROVISIONS

                                                                ARTICLE TWENTY-ONE
                                                           DISCHARGE REVIEW PROCEDURES


                                   A. Teacher Files

                                   Official teacher files in a school shall be maintained under the following circumstances:
                                   1. No material derogatory to a teacher;s conduct, service, character or personality shall be
                                      placed in the files unless the teacher has had an opportunity to read the material. The
                                      teacher shall acknowledge that he/she had read such material by adding his!her signature
                                      on the actual copy to be filed, with the understanding that such signature merely signifies


                                                                                   2



------.. -.. --.. ---..   __..---- _-------
                              ..
       Case 1:19-cv-07723-CM Document 128-5 Filed 08/27/20 Page 4 of 17




         that he/she has read the material to be filed and does not necessarily indicate agreement
         with its content. However, an incident which has not been reduced to \\;Titing within three
         months of its occurrence, exclusive of the summer vacation period, may not later be
         added to the file.

    C. Summons

    3. Incidents investigated by the Chancellor or by a governmental investigatory agency must
       be reduced to writing by the appropriate supervisor within 6 months and 12 months
       respectively from the date of the incident either occurred or should have been discovered
       by the appropriate school officials. Employees must receive a complete copy of any such
       writing and an opportunity to answer in Viriting and to have such response attached. The
       vvriting may not be incorporated into the employee's personnel file or record, unless this
       procedure is followed, and any such writing will be removed when an employee's claim
       that it is inaccurate or unfair is sustained.



                                              BACKGROUND

         The grievant, Patricia Cummings ("Grievant"), began work for the Department as a

teacher in 2016. At the time of her discharge, she was working at Middle School ll8 in the

Bronx.

         On September 12, 2018, the Grievant filed a Step I grievance alleging that the letter to

file of the same date referred to events more than three months prior to the date of the letter. The

Grievant sought removal of the letter from her fIle. In the Step I decision dated September 27,

2018, Principal Guilia Cox denied the grievance, writing that Article 21 (C)(3) provides for six

months time in the event of an incident investigated by the Chancellor's office and that the letter

was therefore timely. A Step II Grievance Request was submitted on September 25,2018. A

grievance conference was held on November 13, 2018. and the grievance was denied in a

decision by the Chancellor's representative dated November 20, 2018. The Union filed a

Demand for Arbitration on January 30, 2019. Joint Exhibit 1.1


1 The Demand was amended without objection at the hearing to allege that the letter referenced incidents outside
the six month time frame in vlolation of the Agreement.

                                                       3
        Case 1:19-cv-07723-CM Document 128-5 Filed 08/27/20 Page 5 of 17

                                                  FACTS

       The facts as to the underlying occurrence and timeline of events in this case are derived

from the Office of Special Investigation report dated July 24, 2018 (Department Exhibit 1), the

testimony of Principal Cox, and Principal Cox's letter to the Grievant dated September 12, 2018.

On January 10,2018, the Grievant delivered a lesson in a seventh grade history class concerning

the Middle Passage - the sea route taken by slave ships between West Africa and the West Indies

during the Atlantic Slave trade. The lesson included the showing of a portion of the f:tlm

"Freedom." The Grievant also asked for students to volunteer to go to the front of the class and

sit close together to re-enact conditions on the slave ship.

       The following day, January 11, 2018, AP Ware advised Principal Cox that Student A

reported to her that the lesson made her feel uncomfortable. As a result, the principal asked AP

Ware to collect statements from students in the class. The OSI report indicates that fourteen

student statements were taken on January 11, 2018. The report does not indicate when the

statements were given to the principaL 2 Department Exhibit One, Pages      9.

       The OSI report indicates that Principal Cox told the OSI investigator that she reported the

incident to the Office of Equal Opportunity (OEO), which declined to investigate and referred



 According to the OS1 report, Teaching Fellow l\nthony Worrell, who was present during the
:<
same lesson given to a different class, reported the situation to Principal Cox after the class
because what transpired in the classroom offended him. Department Exhibit One, Page 7.
                                                  4
      Case 1:19-cv-07723-CM Document 128-5 Filed 08/27/20 Page 6 of 17




the matter back to her. There is no indication in the report as to when the principal reported the

incident to OEO.

       According to the OSI report, on January 17, 2018, the mother of Student A filed a written

complaint with the school. The next day, January 18, 2018, because Principal Cox understood

the complaint to allege potential corporal punishment, she referred the case to OSL At the

hearing, Principal Cox testified that she became aware of a potential corporal punishment

allegation when she had a conference with the Grievant on January 18. 2018 to discuss

curriculum and pedagogical decisions. The Grievant was accompanied at the meeting by her

union representative, Murphy Higgs, who told the OS1 investigator that there was no discussion

of corporal punishment. Department Exhibit One, Page 7.

       OSI undertook an investigation, and in a report dated July 24, 2018 found the allegation

of corporal punishment to be unsubstantiated. However, OSI found that the Grievant exercised

poor judgment in conducting a lesson that inadequately incorporated the New York City DOE

social studies curriculum and guidance for this topic. Department Exhibit One, Page 11.

       Principal Cox testified that after she received the OSI report, she reached out to the

Grievant in August, and she met vvith the Grievant and her union representative on September 6,

2018. On September 12, 2018 Principal Cox issued a letter to the Grievant finding that she

displayed poor professional judgment in delivery of the lesson, and insubordination when she

failed to adhere to the passport curriculum. The Grievant was advised that the misconduct could

lead to a discontinuance of her probationary service and termination of her employment. Joint

ExhIbit 1g.

       The Department called Karen Solimando who has held the position of Director of the

Office of Collective Bargaining and Labor Relations since September, 2015. Ms. Solimando's



                                                 5
       Case 1:19-cv-07723-CM Document 128-5 Filed 08/27/20 Page 7 of 17




testimony concerned whether the time franies of six and twelve months in which incidents

investigated by the Chancellor or a government agency, respectively, must be reduced to writing

as set forth in Article 21C(3) are extended for the summer months as is the time frame under

Article 21A. She averred that teachers are not required to report during the summer and cannot

be compelled to report unless they teach summer school. Because principals cannot compel

attendance during the summer months, disciplinary meetings are held during the school year and

during school hours.   Thus~   historically, they have not been held in the summer months. In Ms.

Solimando's experience, the Union has taken the position that the Department cannot hold a

disciplinary meeting during the summer. Further. if a teacher sought to grieve a letter to file

issued on the last day of school, the teacher would have thirty school days in which to file. This

means that grievances would be filed in September, and not during the summer months.

Moreover, while the UFT grievance department is open during the summer, it has limited staff.

       Ms. Solimando testified that if Article 21(C)(3) were interpreted so as to include summer

months. the Department would be required to have teachers participate in disciplinary meetings

during summer months or else risk the Department issuing untimely disciplinary letters. This

would be a sea change to what the Department does and would impact every report issued. There

would be a great impact on operations and staffing. The repercussions of that interpretation

would be felt far and wide .

      . On cross examinatio~ Ms. Solimando admitted that, hypothetically, if the time in which

a letter to file had to be issued fell during the winter recess, the principal would be required to

deliver that letter to the teacher prior to the start of the winter recess, not after. The time is not

extended by recess periods or weekends under Article 21A.




                                                  6
      Case 1:19-cv-07723-CM Document 128-5 Filed 08/27/20 Page 8 of 17




                                     POSITIONS OF THE PARTIES

        The Union argues that this matter involves both factual and contract interpretation

disputes. According to the Union, the Department must convince the arbitrator on two points.

The first is that Article 21(C)(3) is exclusive of summer months - even though the provision

does not so state. The second is that the appropriate school officials did not discover the incident

until after January 12,2018.

       Article 21 (C)(3) establishes that the    or twelve month time limitation starts on one of

two possible moments. One is the date of the incident. The other is the day the incident should

have been discovered. The Union argues that there is evidence - specifically, the OSI report-

which demonstrates that the lesson that is the subject of the letter occurred on January 10, 2018.

This is indicated in the investigator's interview with Principal Cox.             to discovery of the

incident, the Union asserts that, according to the OSI report, Principal Cox stated that the

incident was reported to OEO and that they declined to investigate on January 11, 2018.

Assistant Principal Ware advised her that Student A was uncomfortable.              a result, Principal

Cox had AP Ware obtain student statements and provide them to her, According to the OSI

report, AP Ware collected at least fourteen student witness statements from the class, Therefore,

the incident occurred on January 10,2018 and was discovered a day later, on January 11, 2018,

at which point the principal directed her subordinate to speak to the students,

       The Union points to Arbitrator Viani's award in the Rauscher matter, The issue in that

case was when the incident was deemed discovered, and thus at what point the clock should start

running under i\rticle   21.~lhile    the Department argued that incident occurred when the

conclusion of the investigation was reached, Arbitrator Viani found that the inclusion of the

Article in the "Due Process and Review Procedures" meant that the disposition of allegations



                                                  1
       Case 1:19-cv-07723-CM Document 128-5 Filed 08/27/20 Page 9 of 17




would take place within a reasonable period of time to allow the employee a reasonable amount

of time to prepare a defense. In the instant matter, Principal Cox discovered incident, reported

the incident to OED, directed AP Ware to commence an investigation and AP Ware spoke \-vith

students- all prior to January 12,2018.

       As to the testimony of Principal Cox in support of the Department's position that the

incident was "discovered" on January 18, Principal Cox testified that it was not until January 18,

2018 that she knew about the allegations and referred them to OS1. While the Department saw

this evidence as unrefuted, it is refuted extensively by the OSI report. The Union asks that

Principal Cox's testimony be given no weight as the Department prevented her from being cross-

examined by the Union. Her testimony has no probative value. If it is given any weight, it is not

enough to rebut the detailed contemporaneous information in the OSI report.

       Thus, in light of the documentary evidence, there should be a factual finding that

discovery was, at the latest, January 11, 2018.

           to the exclusion of summer months in Article 21 (C)(3), the Union again turns to the

Rauscher case. Arbitrator        \-vrote    time limits are to preserve due process rights, and the

procedural safeguards noted in Article 21(C)(3) have nothing to do i;\!ith investigations or

conferences, only reduction     an incident to \"'Titing. Further, the decision pwvides incite as to

the Department's position on the exclusion of summer months. In Rauscher. the incident

occurred January 14, however, the word "summer" only appears twice in the decision, The

parties did not disagree that it is only within the six or twelve month \vindow period that an

incident may be reduced to vvriting.

       The Union also relies on the parties' bargaining history as set forth in the decision of

Arbitrator Bucheit in the Friedman decision. The decision notes that in the 2000-2003 round of



                                                  8
     Case 1:19-cv-07723-CM Document 128-5 Filed 08/27/20 Page 10 of 17




bargaining, the Department made a proposal specifically excluding the months of July and

August when an incident was being investigated by the Chancellor or a governmental agency.

The Union points out that the current language of Article 21(C)(3) has no reference to the

exclusion of July and August. As to the significance of this, the Union cites Elkouri, How

Arbitration Works, which notes that if a proposed clause is rejected or withdrawn, an arbitrator

will not read it into the contract. This is consistent with the fundamental tenet that a party cannot

get in arbitration what it could not get in negotiation. Elkouri also notes the principle that when

parties change language, the arbitrator will presume that the change was intended. Here, there

has been a consistent use of exclusion of summer months in .Article 21(A)(1) and no exclusion

for six and twelve months in Article 21 (C)(3).

         The Union submits that having looked at the Rauscher case and bargaining history set

forth in the Friedman case, it would be implausible to exclude summer months when calculating

the time period in which an incident must be reduced to a letter to file. The Department's

position essentially changes the language from twelve months to fourteen months. This is a non~

sensical interpretation. To interpret the contract in the way the Department has proposed is not

contract interpretation, but contract making.

         The Union maintains that Ms. Solimando's testimony, explaining that if three months

after an incident fell during a winter recess, the letter to file would have to be issued prior to the

recess, proves the Union's contention that in this case. Six months from January 18 is July 18, It

is the Union's position is that the incident should have been reduced to v,,'fiting on the last day of

schooL

         As to the Department's defenses, the Union argues that Department's argument that

interpreting the contract language to include the summer months would be a sea change, the



                                                  9
       Case 1:19-cv-07723-CM Document 128-5 Filed 08/27/20 Page 11 of 17




repercussions of which would be far and wide, is unsupported by any proof in the record.

Further. the Department's argument as to past practice is irrelevant because the contract language

is clear and unambiguous. Moreover, there are no gaps in the contract language which would

necessitate an examination of the parties' practice.

       Thus, the Union requests that the grievance be sustained, a finding made that the

Department violated the collective bargaining agreement, and an order that the September 12,

2018 letter be removed from the Grievant's file.

       The Department contends that this ~ case rests on two dates - January 18, 2018 and

September 12,2018. According to the Department, both parties agree that the Grievant received

a disciplinary letter on September 12, 2018, based upon a disciplinary investigation by the

Chancellor. That letter is within the six month time frame set forth in the collective bargaining

agreement. The parties agree that OSI investigated an allegation of corporal punishment against

the Grievant. The Department contends that it introduced unrefuted testimony by Principal Cox

that January 18, 2018 was the first day she discovered the Grievant may have engaged in

corporal punishment which became the basis for the investigation. The Grievant was called to

the principal on January 18, 2018 to discuss poor pedagogy concerning a class in which the

Grievant made students pretend to be slaves as punishment for laughing in class. It was only then

that the principal discovered that the Grievant's actions were disciplinary in nature and therefore

called OS!. While the Grievant was called in initially to discuss poor pedagogy, it was the

corporal punishment that was being investigated by OSI and resulted in the letter to :file.

       The Department further highlights Principal Cox's testimony that on August 21, 2018,

she reached out to the Grievant to provide her \\rith the OSI report and schedule a disciplinary

conference. She gave the Grievant the option of meeting prior to September 4, 2018, but she did



                                                   10



                                                                         ------.--.--..----.----..   -.-.--~-------.-   .••......•- ..--
        Case 1:19-cv-07723-CM Document 128-5 Filed 08/27/20 Page 12 of 17




not mandate the Grievant to appear during the summer months because she knew that she could

not compel a teacher to come to the school during the summer. On September 4, 2018, the

Grievant was issued a 48 notice to appear at a disciplinary conference on September 6. 2018. On

September 7, 2018, Principal Cox gave the matter due consideration, and issued a disciplinary

letter on September 12,2018 because school was closed on September 10 and September 1L

         According to the Department, the only date at issue is January 18, 2018. There is no

evidence that anything took place before January 18,2018. The principal learned of the corporal

punishment on January 18. 2018, and there is no witness to refute her testimony to that effect.

         As to the issue of whether the summer months must be included in the calculation of the

six months and twelve months set forth in Article 21 C(3), if the Union's theory that they must be

counted is correct, the Department could have required the Grievant to come in on any day

behveen June 27 and Juiy 18. HO\vever, tbe Department maintains that it presented unrefuted

""1"11""""    t(~stlmcmy   that it has never been the practice of the parties to hold a disciplinary

conference during the summer months.

         The Department points to the credible resltlmOny of Karen Solimando that it has always

been the union's position that disciplinary conferences are held during school hours and during

the school year. She further testified that if the summer months were included, it would impact

teachers by requiring them to attend disciplinary conferences during the summer. It is the parties'

unrefuted past practice not to hold disciplLl1ary conferences during the summer.

             The Department cites case law and arbitral tenets to support its position. For example, in

the Steelworkers trilogy, the United States Supreme Court endorsed the notion that labor

arbitration is not confined to the express provisions of the contract, but the practice of the shop is

equaIIy part of the collective bargaining agreement Additionally, in Elkouri, the authors note



                                                     11
      Case 1:19-cv-07723-CM Document 128-5 Filed 08/27/20 Page 13 of 17




that while the contract language may cover a topic generally, if there are gaps as to a specific

situation, established practice can fill in those gaps.

       The Department argues that this is a classic example of a past practice which must be

enforced. Ms, Solimando testified credibly that disciplinary conferences do not take place over

the summer and the clock stops ticking. Like a past practice, not holding disciplinary conferences

in the summer months is a long-standing practice which is accepted and known.                   It is

unequivocal, acted upon and ascertainable over an extended period of time.

       The Department also contends that arbitrators have often ruled an established custom to

be binding where it involves a benefit of particular value, In the instant case, not scheduling a

disciplinary conference is a personal benefit to teachers. The Department's testimony

demonstrated that if a teacher were to receive a letter on the last day of classes, the teacher would

not have to file during summer vacation. This is a personal benefit to teachers and constitutes

additional evidence as to why the Article 21{C)(3) should not be read as to count the summer

months.

       Finally, the Department asserts that when the contract is read as a whole, as it must, the

provision at issue cannot include the summer months.

       Thus, the Department asserts that Principal Cox discovered the incident investigated by

the Chancellor on January 18,2018, Six months from that date, excluding summer vacation, is

September 18, 2018. The letter was issued on September 12,2018 and therefore is \\rithin the six

month time frame articulated in Article 21(C)(3). The grievance must therefore be denied.




                                                   12
      Case 1:19-cv-07723-CM Document 128-5 Filed 08/27/20 Page 14 of 17




                                               DISCUSSION

        The language in Article 21(C)(3) of the agreement is clear that the time in which the

supervisor must reduce an incident to \\luting starts to run when the supervisor knew or should

have knovvn that the incident occurred. Thus, the very fIrst question which must be answered is:

for what incident is the Grievant receiving the disciplinary letter?

        The disciplinary letter memorialized a September 6, 2018 meeting which the principal

had \vith the Grievant and her union representative to discuss the fIndings of the OSI report The

letter noted:

        "(s)pecifIcally, it was determined that you engaged in poor judgment in conducting a
lesson that inadequately incorporated and signifIcantly deviated from the New York City DOE
social studies curriculum."

        Principal Cox concurred vvith the report's fInding that the Grievant engaged in poor

judgment on January 10, 2018 when conducting the lesson about the Middle Passage. Principal

Cox went on to ~ute:

        "This conduct seriously diverged from best practices as DOE academic policy and school
curriculum does not endorse, encourage or include reenactments of historical events where
students take on roles of victimized individuals. Your actions caused some of the students and
staff members present in the classroom to feel uncomfortable with the content of the lesson and
with the manner in which you conducted this lesson. Furthermore, you disregarded the potential
this behavior had to offend or create discomfort for students and staff." Joint Exhibit Ig.


        The letter is unequivocal that the reasons for which the Grievant received the September

12, 2018 letter were her poor judgment in conducting the         lesson~   and her failure to follow

curriculum guides. There is no reference the principal's letter to corporal punishment. This is

logical since OSI did not substantiate the corporal punishment allegation. The date of

signifIcance in this case is when the incident (i.e., the lesson) occurred or it should have been

discovered by the appropriate school official.



                                                 13
                              Case 1:19-cv-07723-CM Document 128-5 Filed 08/27/20 Page 15 of 17




                                The OSI report - Department Exhibit One - is clear that Principal Cox became aware that

                         there was a potential problem with the January 10,2018 lesson no later than January 11,2018.

                         Firs4 there is a reference in the report that Teacher Worrell reported to the principal, after he

                         witnessed the Middle Passage lesson delivered by the Grievant to a different class, that he was

                         offended by the Grievant's teaching of the lesson. The report notes that the principal referred the

                         matter initially to the Office of Equal Opportunity, which referred it back to her. There is no

                         specific date in the report as to when Worrell spoke to Principal Cox or when the principal

                         referred the matter to OEO, although the report's narrative suggests that both events occurred

                         prior to Assistant Principal Ware speaking to Principal Cox.

                                The OSI report goes on to state that Principal Cox told the investigator that AP Ware

                         advised her on January 11, 2018 that Student A felt uncomfortable during the lesson. On that

                         same day, Principal Cox asked AP Ware to collect statements from the students in class. AP

                         Ware's statement to the OSI investigator corroborates that "Principal Cox instructed her to

                         obtain written statements :from students regarding the incident in question." The statements from

                         fourteen students are referred in the report as dated January 11,2018. The OSI report clearly

                         shows that the Principal was aware no later than January 11, 2018 that there was a situation

                         concerning the lesson delivered by the Grievant about the Middle Passage which needed to be

                         investigated and addressed.

                                Principal Cox testified at the hearing that she became aware of the corporal punishment

                         allegation concerning Student A after she spoke with the Grievant at a conference called on

                         January 18, 2018 to discuss curriculum and pedagogical problems. This is further indication that

                         Principal Cox was aware of the problematic lesson prior to January 18, 2018, insofar as she

                         noticed the Grievant for the conference on January 16,2018. The principal's testimony differed



                                                                          14



....................   _---------
      Case 1:19-cv-07723-CM Document 128-5 Filed 08/27/20 Page 16 of 17




from the OSI report which indicated that Principal C~x told investigators that she learned of the

alleged corporal punishment after Student A's mother filed a \vr:itten complaint. It is difficult to

reconcile this conflict, but at the end of the day, the date upon which Principal Cox learned of the

corporal punishment allegation is not dispositive of the issue in the case. I note that the principal

did not testify at the hearing as to when she learned of the lesson. She testified only as to when

she claimed to have learned about the potential corporal punishment allegation. It is telling that

at no time did the principal refute the statement in the OSI report that she was advised by AP

Ware that students were uncomfortable with lesson, which in turn prompted her to direct AP

Ware to secure student statements, on January 11,2018, I thus credit the date set forth in the OSI

report - that the appropriate supervisor knew or should have known about tbe incident as of

January 11,2018 - as accurate. Although the corporal punishment allegation triggered the OS1

investigation, OSI did not substantiate the corporal punishment allegation. The principal's

September 12, 2018 letter speaks to poor professional judgment and insubordination - not

corporal punishment The principal was aware of this incident on January 11, 2018.

       Given the finding that the appropriate supervisor knew or should have known about the

pedagogical issues with the lesson on January 11,2018, it is not necessary to determine in this

case whether the time in which an incident must be reduced to writing may be extended by the

summer months. Both parties provided well-reasoned arguments in support of their respective

positions. However, I need not make that determination because even if I were to accept the

Department's argument, the letter is untimely.

       In sustaining this grievance, the undersigned wishes to note that this decision has no

bearing on the propriety of any disciplinary action taken against the Grievant, nor the

admissibility of the principal's September 12, 20l81etter in any other forum.



                                                  15
      Case 1:19-cv-07723-CM Document 128-5 Filed 08/27/20 Page 17 of 17




                                                   AWARD


        The grievance is sustained.

        The Department violated the collective bargaining agreement when it placed the

September 12, 20181etter in the Grievant's file.

        The disciplinary letter dated September 12, 2018 shall be removed immediately from the

Grievant' 8 personnel file,



Dated: Queens, New York
       June 19.2019




                                        AFFIRlVlATION




STATE OF NE\V YORK)
                              ) 88.:
COuNTY OF QUEENS)

       I, Mary J. O'Connell, do hereby affirm upon my oath as Arbitrator that I am the
individual described herein and who executed this instrument, which is my Award.

June 19,2019




                                                   16
